DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responds to the Amendment filed 11 July 2022. By this amendment, claim 1 is amended and claims 9 and 11-19 are canceled.

Allowable Subject Matter
Claims 1-8 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding independent claim 1, and claims 2-8 and 10 which depend therefrom, and as previously noted in the Non-Final Rejection dated 14 April 2022, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, further comprising an interlayer film over the first source electrode and the first drain electrode, specifically wherein the interlayer film is sandwiched between the second source electrode and the second insulating film and between the second drain electrode and the second insulating film. While Kao et al (USPN 10,319,752), previously cited, disclose an interlayer film 1925 over the first source electrode 1230 and the first drain electrode 1240 [see Fig. 2], Kao et al do not disclose wherein the interlayer film is sandwiched between the second source electrode 1130 and the second insulating film 1921 and between the second drain electrode 1140 and the second insulating film 1921, as the second insulating film directly contacts both the second source electrode and the second drain electrode at the point where the second source electrode and the second drain electrode penetrate the second insulating film with no intervening layer [see Fig. 2, reproduced below].

    PNG
    media_image1.png
    427
    510
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899